Title: From George Washington to John Augustine Washington, 20 June 1775
From: Washington, George
To: Washington, John Augustine



Dear Brother,
Philadelphia June 20th 1775.

I am now to bid adieu to you, & to every kind of domestick ease, for a while. I am Imbarked on a wide Ocean, boundless in its prospect & from whence, perhaps, no safe harbour is to be found[.] I have been called upon by the unanimous Voice of the Colonies to take the Command of the Continental Army—an honour I neither sought after, nor desired, as I am thoroughly convinced; that it requires greater Abilities, and much more experience, than I am Master of, to conduct a business so extensive in its nature, and arduous in the execution, but the partiallity of the Congress, joind to a political motive, really left me without a Choice; and I am now Commissioned a Generl & Commander in Chief of all the Forces now raisd, or to be raisd, for the defence of the United Colonies—That I may discharg[e] the Trust to the Satisfaction of my Imployers, is my first wish—that I shall aim to do it, there remains as little doubt of—how far I may succeed is another point—but this I am sure of, that in the worse event, I shall have the consolation of knowing (if I act to the best of my judgment) that the blame ought to lodge upon the appointers, not the appointed, as it was by no means a thing of my own seeking, or proceeding from any hint of my friends.
I am at liberty to inform you, that the Congress, in a Committee (which will I dare say be agreed to when reported) have converted to a Continental Currency—have ordered two Million of Dollars to be struck for payment of the Troops &ca and have voted 15,000 Men as a Continental Army—which number will be augmented, as the strength of the British Troops will be greater than was expected at the time of passing that vote. Genl Ward—Genl Lee—Genl Schuyler—and Genl Putnam—are appointed Major Genls under me—the Brigadier Genls are not yet appointed. Majr Gates Adjutant Genl—I expect to set out to morrow for Boston & hope to be joind there in a little

time by Ten Companies of Rifle men from this Provence, Maryland, & Virginia—for other Articles of Intelligence, I shall refer you to the Papers, as the Printers are diligent in collecting every thing that is stirring.
I shall hope that my Friends will visit, & endeavour to keep up the Spirits of my Wife as much as they can, as my departure will, I know, be a cutting stroke upon her; and on this acct alone, I have many very disagreeable Sensations—I hope you & my Sister, (although the distance is great) will find as much leisure this Summer, as to spend a little time at Mt Vernon[.] My sincere regards attend you both as also the little ones and I am Dr Sir Yr most Affecte Brother

Go: Washington

